Black, J.
Refer to Bernstein v. Shifman, 355 Mich 398. Subsequent trial to a jury resulted in a verdict for tbe plaintiff lessor in the sum of $10,000, tbat being tbe amount required by the lease to make good tbe defendant lessee’s covenant for improvements. Plaintiff moved for entry of judgment on tbe verdict ■with specification of right, to recover interest at tbe legal rate, on the amount of tbe verdict, from August 1, 1956, tbat being the date of breach as previously determined by this Court. Tbe trial judge denied such motion. Plaintiff appeals.
Plaintiff is entitled to recover interest as claimed, in addition to the principal amount due her (Gottesman v. Fay-Bea Construction Co., 355 Mich 6). Her motion should have been granted.
I would reverse and remand for entry of judgment in accordance with these views. Plaintiff should have costs.
Dethmers, C. J., and Carr, Kelly, Smith, Edwards, Kavanagh, and Souris, JJ., concurred.